





Exhibit 10.3
CNO FINANCIAL GROUP, INC.


Re:     Grant of Performance Share Award
CNO Financial Group, Inc., a Delaware corporation (the "Company"), is pleased to
advise you that pursuant to the Company's Amended and Restated Long-Term
Incentive Plan (the "Plan"), the Company has granted you an award of the number
of performance share units set forth on the Company’s stock plan administration
vendor’s website (the "Award Summary"), effective as of the date displayed on
the Award Summary (the "Grant Date"), subject to the terms and conditions of the
Plan and the terms and conditions set forth herein. Any capitalized terms used
herein and not defined herein have the meaning set forth in the Plan.
1.Performance Shares. Each Performance Share represents the right to receive one
share of the Company’s Common Stock, par value $.01 per share (“Common Stock”),
plus Dividend Equivalents thereon (as described in Section 5(b) below) subject
to satisfaction of the service and performance-based vesting criteria described
in Section 3 below and Schedule A-1 of the Award Summary. Upon satisfaction of
such vesting criteria, the shares of Common Stock that have vested will be
issued to you. When issued, the shares of Common Stock shall be fully paid and
nonassessable.


2.Transfer Restrictions. You may not sell, assign, transfer, convey, pledge,
exchange or otherwise encumber or dispose of the Performance Shares, except to
the Company. Any purported encumbrance or disposition in violation of the
provisions of this Section 2 shall be void ab initio, and the other party to any
such purported transaction shall not obtain any rights to or interest in the
Performance Shares.
 
3.Vesting of Performance Shares.
 
(a)The Performance Shares shall vest (in whole or in part) based upon satisfying
the vesting criteria set forth on Schedule A-1 of the Award Summary. Except as
set forth below, underlying shares of Common Stock shall be issued to you only
if you remain employed by the Company or a Subsidiary through the vesting date
of the Performance Shares, which is anticipated to occur no later than March 15,
2023. Decisions regarding vesting and payment of the Performance Shares shall be
final as determined by the Committee in its sole and absolute discretion.


(b)If you elect to terminate your employment with the Company or a Subsidiary
and you satisfy the definition of Retirement set forth in the Plan, or if your
employment is terminated by the Company or a Subsidiary for any reason other
than Cause, death or Disability (unless the termination is in connection with a
Change in Control), then a pro rata portion of the Performance Shares shall vest
(based on the number of days from January 1, 2020 to and including the date of
your Retirement divided by 1,096) and, to the extent the performance criteria
are met, such pro rata portion shall be paid at the same time as others receive
shares of Common Stock under this award.
  
(c)If your employment is terminated by the Company or a Subsidiary due to your
death or Disability, then a pro rata portion of the Performance Shares shall
vest (based on the number of days from the beginning of the performance period
to and including the date your employment is




--------------------------------------------------------------------------------





terminated) and, to the extent the performance criteria are met, such pro rata
portion shall be paid at the same time as others receive shares of Common Stock
under such award.


(d)Any Performance Shares that do not vest pursuant to Sections 3(a) - 3(c)
above shall be cancelled.


(e)In the event your employment is terminated by the Company or a Subsidiary
without Cause or by you for Good Reason within six months prior to and in
anticipation of or within 24 months after a Change in Control has occurred, a
pro rata portion of any unvested Performance Shares shall vest (based on the
number of days from the beginning of the performance period to and including the
date your employment is terminated) on such date.


4.Forfeiture of Performance Shares. Except as set forth in Section 3 above or
expressly set forth in any written agreement between you and the Company or a
Subsidiary (whether entered into prior to or after the date of this letter
agreement), if you cease to be an employee of the Company or a Subsidiary for
any reason, except as and to the extent the Common Stock underlying the
Performance Shares has been issued to you, you shall forfeit the remaining
portion of the Performance Shares.


5.Dividend, Voting and Other Rights.
 
(a) Until issuance of shares of Common Stock pursuant to Section 1 hereof, you
shall have no voting or other rights of a stockholder with respect to the
Performance Shares.


(b)Dividend Equivalents. You shall have the right to receive Dividend
Equivalents on Performance Shares that become vested hereunder, payable in cash
without interest, to the extent that (i) cash dividends are paid or payable on
the Common Stock underlying the Performance Shares after the date of this
agreement and prior to the issuance of shares of Common Stock underlying the
Performance Shares and (ii) the record date for such payment of cash dividends
was on or after the date of this agreement. Such Dividend Equivalents shall be
subject to any required tax withholding, and shall be payable on or about such
date or dates as the underlying Common Stock is issued to you in an amount equal
to the number of shares of Common Stock delivered in respect of your vested
Performance Shares multiplied by the aggregate per share dividends declared and
paid on or after the date of this letter agreement and prior to the issuance of
shares of Common Stock underlying the Performance Shares.


6.Certain Definitions. For the purposes of this letter agreement, the following
terms have the meanings set forth below:


“Board” means the Board of Directors of the Company.
“Cause” means the occurrence of one or more of the following events, as
determined by the Committee:
(i)    commission of (x) a felony or (y) any crime or offense lesser than a
felony involving the property of the Company or a Subsidiary; or


2

--------------------------------------------------------------------------------







(ii)    conduct that has caused demonstrable and serious injury to the Company
or a Subsidiary, monetary or otherwise; or
(iii)willful refusal to perform or substantial disregard of duties properly
assigned; or
(iv)breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.


“Change in Control” means the occurrence of any of the following events:
(i)    the acquisition (other than an acquisition in connection with a
"Non-Control Transaction" (as defined below)) by any "person" (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) of "beneficial ownership"
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company or its Ultimate Parent
representing 51% or more of the combined voting power of the then outstanding
securities of the Company or its Ultimate Parent entitled to vote generally with
respect to the election of the board of directors of the Company or its Ultimate
Parent; or
(ii)    as a result of or in connection with a tender or exchange offer or
contest for election of directors, individual board members of the Company
(identified as of the date of commencement of such tender or exchange offer, or
the commencement of such election contest, as the case may be) cease to
constitute at least a majority of the board of directors of the Company; or
(iii)    the consummation of a merger, consolidation or reorganization with or
into the Company unless (x) the stockholders of the Company immediately before
such transaction beneficially own, directly or indirectly, immediately following
such transaction securities representing 51% or more of the combined voting
power of the then outstanding securities entitled to vote generally with respect
to the election of the board of directors of the Company (or its successor) or,
if applicable, the Ultimate Parent and (y) individual board members of the
Company (identified as of the date that a binding agreement providing for such
transaction is signed) constitute at least a majority of the board of directors
of the Company (or its successor) or, if applicable, the Ultimate Parent (a
transaction to which clauses (x) and (y) apply, a "Non-Control Transaction").
“Disability” means that, solely because of injury or sickness, you are either:
(i) unable to perform all the material duties of the occupation that you
routinely performed just prior to the date the Disability begins; or (ii) unable
to earn 80% or more of your annual salary in effect just prior to the date the
Disability begins.
“Good Reason” means (i) any material diminution in the nature or scope of your
authority, duties or responsibilities from those you had as of the date
immediately preceding the Change in Control, (ii) requiring your relocation to a
location more than 50 miles from your primary location of employment immediately
preceding the Change in Control without your consent or (iii) any reduction in
your base salary or target bonus opportunity without your consent.


3

--------------------------------------------------------------------------------







“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).
“Ultimate Parent” means the parent corporation (or if there is more than one
parent corporation, the ultimate parent corporation) that, following a
transaction, directly or indirectly beneficially owns a majority of the voting
power of the outstanding securities entitled to vote with respect to the
election of the board of directors of the Company (or its successor).
7.Withholding Taxes. If the Company or any Subsidiary shall be required to
withhold any federal, state, local or foreign tax in connection with any
issuance or vesting of Performance Shares or other securities pursuant to this
agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, you shall pay the tax or make provisions that are
satisfactory to the Company or such Subsidiary for the payment thereof. If
permitted at such time by the Company, you may elect to satisfy all or any part
of any such withholding obligation by surrendering to the Company or such
Subsidiary a portion of the Performance Shares that become nonforfeitable
hereunder, and the Performance Shares so surrendered by you shall be credited
against any such withholding obligation at the Fair Market Value of the Common
Stock underlying such Performance Shares on the date of such surrender.
  
8.No Special Right to Employment. Nothing in this agreement shall interfere with
or limit in any way the right of the Company to terminate your employment or
other performance of services at any time, nor confer upon you any right to
continue in the employ or as a director or officer of, or in the performance of
other services for, the Company or a Subsidiary for any period of time, or to
continue your present (or any other) rate of compensation or level of
responsibility. Nothing in this agreement shall confer upon you any right to be
selected again as a Plan participant, and nothing in the Plan or this agreement
shall provide for any adjustment to the number of Performance Shares upon the
occurrence of subsequent events except as provided in the Plan.
  
9.Relation to Other Benefits. Any economic or other benefit to you under this
agreement or the Plan shall not be taken into account in determining any
benefits to which you may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.


10.Amendments to Plan. Any amendment to the Plan shall be deemed to be an
amendment to this agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect your rights
under this agreement without your consent.


11.Severability. Whenever possible, each provision of this agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
agreement.


4

--------------------------------------------------------------------------------





  
12.Conformity with Plan. This agreement and the Performance Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By accepting this grant of
Performance Shares on the Company’s equity administration website, you
acknowledge your receipt of this agreement and the Plan and agree to be bound by
all of the terms of this agreement and the Plan.


13.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
 
14.Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid or (iii) sent by reputable overnight courier, to the recipient.
Such notices, demands and other communications shall be sent to you at the
address on file with the Company and to the Company at 11825 N. Pennsylvania
Street, P.O. Box 1911 (46082), Carmel, Indiana 46032, Attn: General Counsel, or
to such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.


15.Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION AND
EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO THE
PLAN AND TO THIS AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND APPLICABLE PROVISIONS OF FEDERAL LAW.
 
16.Descriptive Headings. The descriptive headings of this agreement are inserted
for convenience only and do not constitute a part of this agreement.


17.Entire Agreement. This agreement, any written agreement between you and the
Company or a Subsidiary to the extent contemplated by Section 4 hereof, and the
terms of the Plan constitute the entire understanding between you and the
Company, and supersede all other agreements, whether written or oral, with
respect to your acquisition of the Performance Shares.


18.Section 409A. The Performance Shares awarded hereunder are intended to comply
with Section 409A of the Code, as provided under the Plan. In accordance
therewith, to the extent that Section 409A(a)(2)(B)(i) (regarding certain
payments to “key employees” in connection with a separation from service)
requires the Company to delay payment and /or delivery of shares of Common Stock
in respect of your vesting Performance Shares beyond the date(s) otherwise
specified in this agreement, the Company shall pay such amounts to you upon the
earliest date permitted under 409A(a)(2)(B)(i) of the Code with incurring excise
tax.


Details of the Award are set forth in the Award Summary.


5

--------------------------------------------------------------------------------







To execute this agreement and confirm your understanding and acceptance of the
agreements contained you must click the Accept button.
Very truly yours,
 
CNO FINANCIAL GROUP, INC.
 
By: Yvonne K. Franzese, Chief Human Resources Officer

                            








6